NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: FRANCKY C. CARUSO,                       No. 17-56578

             Debtor.                            D.C. No. 2:16-cv-04230-JVS
______________________________

DANIEL G. LOPEZ,                                MEMORANDUM*

                Plaintiff-Appellant,

 v.

FRANCKY C. CARUSO,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Daniel G. Lopez appeals pro se from the district court’s judgment affirming

the bankruptcy court’s order holding Lopez and his attorney in civil contempt and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposing sanctions. We have jurisdiction under 28 U.S.C. § 158(d). We review

de novo the district court’s decision on appeal from the bankruptcy court and apply

the same standards of review applied by the district court. Motor Vehicle Cas. Co.

v. Thorpe Insulation Co. (In re Thorpe Insulation Co.), 677 F.3d 869, 879 (9th Cir.

2012). We affirm.

      The bankruptcy court did not abuse its discretion by holding Lopez and his

attorney in civil contempt and imposing compensatory sanctions because Lopez

and his attorney had notice of the discharge and intentionally filed the state court

action in violation of the discharge injunction. See ZiLOG, Inc. v. Corning (In re

ZiLOG, Inc.), 450 F.3d 996, 1007 (9th Cir. 2006) (a party who knowingly violates

a discharge injunction can be held in contempt under 11 U.S.C. § 105(a)); Knupfer

v. Lindblade (In re Dyer), 322 F.3d 1178, 1191 (9th Cir. 2003) (setting forth

standard of review).

      Lopez’s request for judicial notice (Docket Entry No. 9) is denied as

unnecessary.

      AFFIRMED.




                                          2                                     17-56578